OPINION ON PETITION TO REHEAR.
Folkes, J.
Defendants have filed petition for rehearing in this cause, or for a modification of the decree.
The first objection is, that the decree “ gives dower twice in the same lands.” This idea is predicated upon the language of the ’ decree, which directs the Commissioners to estimate the value of lands of deceased, including the value of the lands held in common and place same upon lands held severally. Then, in another and distinct part of the decree, it is directed that the widow have dower, in the coal mines, awarded by giving to her one-third of the rents and royalties issuing therefrom.
The defendants, in their petition, say that this will result in giving the widow dower twice; that is, the coal lands, being held in common, will be included in the value of the estate and placed upon the lands held in severalty, and after this is done she would have, in addition thereto, one-tliird of rents and royalties in the same lands that have already been estimated in fixing value of *28lands held in common. * Such, an apprehension is altogether groundless. It is to be presumed, that the Commissioners will read the decree correctly, and if they do they will clearly see that there are other lands held in common by the deceased, exclusive of the coal mines, to which they will be confined in placing value of lands held in common upon the lands held in severalty, and that the value of the coal mines yielding rents and royalties will not be included in such estimate, for the very manifest reason that as to ' such coal lands a separate and distinct provision is made. In other words, there ’ being other lands held in common, to which the general language of the decree can apply, and a specific provision for the coal lands yielding royalties, the specific direction would control the general provision, and confine the estimate of value to the lands held in common, other than the coal lands.
If by any possibility the Commissioners could err in the construction of the decree, the Chancellor would set them right, in exceptions to their report, so there is no necessity for changing the decree of the Chancellor, which was merely affirmed here without being written upon the minutes, as is proper where there is no modification of the decree below, and cause is remanded for the execution of the decree as made below. It is next insisted that the decree, in giving dower in the rents and royalties of the coal lands, operates as a hardship upon the rights of the co-tenants of the *29deceased husband in such lands — who are not parties to this suit — by preventing them from having partition of such coal lands, should they hereafter desire to do so. We are unable to see how the payment to the widow of one-third of the husband’s share in the rents and royalties will hurt the co-tenants, or prevent their having a partition, should they desire in good faith to partition coal lands, which are. being operated by their lessees under a ninety-nine years lease, as seems to be the case with most of the coal lands in question. If they should desire it, however, they would have to do so either by contract inter sese in which the widow would be competent to join, if they could agree, and if not, then they could resort to original legal proceedings, which would not be embarrassed by the decree which we have affirmed in this cause.
If the partition is postponed until the end' of the lease the probabilities are that the subsequent proceeding will interest the widow no further.
It is also urged in the petition for rehearing that, as some of the coal lands yielding rents are in litigation, the widow should be required to give a refunding bond to protect the lessees against a double payment, should the litigation result in the defeat of her husband’s title.
This is a question not before us on the appeal in this cause, which was one allowed by the Chancellor to an interlocutory decree fixing the rights of the widow against the heirs, and giving directions as to allotment of dower. Our decree here *30merely affirms the action of the Chancellor, so far as he has gone, and. it is presumed that 'he will make such further decrees and orders as may be proper and necessary in the progress of the cause.
As the record is now before us, we have no more right or power to direct the widow to give a refunding bond than we have to direct the heirs to do so, and there is nothing in the record intimating that the claimants of the title in litigation, or the lessees of the mines, are any more interested, or urgent, in demanding security from the widow, than they are from the heirs, or from the co-tenants.
Certainly we would not require the widow to give such a bond on the motion of the heirs, who alone appealed to this Court.
The next objection to the decree is that the purchase money actually received by the heirs for the sale of 'certain of the lands, made by them after the death of the husband, should not be considered by the Commissioners in fixing the value of the estate, out of which the widow is to have dower, but the Commissioners must for themselves estimate the value of the lands now.
This objection is not well taken. Where heirs take upon themselves to sell lands and receive the purchase money, without consulting or providing for the widow’s dower, they will not be heard to show that the property was worth less than they sold it for at the time, or that it has depreciated since the sale, while the widow has *31been in litigation with, the heirs in the effort to obtain her dower rights.
The petition also objects to the law of the case as decided by this Court in the opinion heretofore rendered concerning the allowance of dower in the rents and royalties.
As there is nothing advanced upon this question by the petition that was not pressed in the original argument, and disposed of in the opinion, we deem it unnecessary to add anything to what has already been said thereon.
The petition will be dismissed with costs.